Citation Nr: 1421281	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-00 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; The Veteran's brother


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active military service from November 1977 to November 1980.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD, finding that the Veteran had submitted new and material evidence to reopen the claim, but denying the claim on the merits. 

The Veteran testified at a hearing before the Board in April 2010.

In August 2010, the Board granted the Veteran's application to reopen the claim for service connection for PTSD. In the same document, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for development, to include the verification of the Veteran's stressors and the provision of a VA medical examination to determine the nature and etiology of the Veteran's claimed PTSD. The Board finds that the AOJ fully complied with the Board's August 2010 Remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. The Veteran has diagnosed PTSD.

2. The Veteran's claimed stressor involving the death of a fellow service member via accidental discharge of a service weapon has been corroborated. 

3. The Veteran's PTSD is related to the corroborated stressor. 



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection PTSD have been met. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2013). Because the determination below constitutes a full grant of the claim for service connection for PTSD, there is no reason to discuss how VA has satisfied the VCAA.

Service Connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f). 

The question of whether the Veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts. Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

The standard of proof to be applied in decisions on claims for service connection is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Initially the Board notes that in its August 2010 remand it directed the RO to make efforts to corroborate the Veteran's reported stressors including a fellow service member being shot and killed during training between November 1977 and December 1977 at Fort Jackson.  Information of record from the National Archives notes that a soldier M. N. died in December 1977 from accidental self-inflicted small arms fire at Fort Jackson, South Carolina.  Therefore it appears that the claimed stressor has been conceded.  

In regard to element (1), current disability, in a May 2011 VA medical examination report, a VA examiner diagnosed the Veteran as having PTSD.

As for element (2), a link, established by medical evidence, between current symptoms and an in-service stressor, in the May 2011 VA medical examination report, the VA examiner reported interviewing the Veteran and providing a full mental examination. During the interview, the Veteran described an in-service stressor incident during which a fellow service member was shot and killed by M-16 fire during training. The Veteran also reported witnessing the suicide of his mother as a child. Having reviewed the evidence, the VA examiner wrote that he was unable to determine which of those two events caused the Veteran's current PTSD symptoms without resorting to mere speculation. Yet, in the same examination report, the VA examiner wrote that it was at least as likely as not that the Veteran's claimed PTSD symptoms were related to the in-service stressor. Resolving all doubt in the Veteran's favor, the Board finds that the May 2011 VA medical examination report established a link between the Veteran's PTSD and an in-service stressor.  See 38 C.F.R. § 3.385.   

Regarding element (3), credible supporting evidence that the claimed in-service stressor occurred, the Veteran is not a combat veteran and did not experience any event that caused him to fear hostile enemy or military activity. During the pendency of the appeal, VA discovered sufficient evidence to corroborate that a service member in the Veteran's unit was killed by M-16 fire during the Veteran's training. Therefore, the Veteran's stressor is considered to be corroborated. 

As all three elements have been satisfied, the Board finds that service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted. 



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


